Citation Nr: 1818494	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  11-06 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for tinnitus.

2.  Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome, left knee, now with arthritis.

3.  Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome, right knee, now with arthritis.

4.  Entitlement to an evaluation in excess of 10 percent for right elbow strain (major).

5.  Entitlement to an evaluation in excess of 10 percent for left elbow strain. 

6.  Entitlement to service connection for right wrist injury, to include secondary to vertigo (fall).

7.  Entitlement to service connection for head injury, to include secondary to vertigo (fall). 

8.  Entitlement to service connection for right foot injury to include secondary to vertigo (fall) and secondary to the knee.

9.  Entitlement to service connection for left foot injury, to include secondary to vertigo (fall) and secondary to the knee. 

10.  Entitlement to service connection for right hand injury, to include secondary to vertigo (fall). 

11.  Entitlement to service connection for left hand injury, to include secondary to vertigo (fall).  

12.  Entitlement to service connection for arthritis of the right elbow as secondary to the service-connected disability of right elbow strain (major). 

13.  Entitlement to service connection for arthritis of the left elbow as secondary to the service-connected disability of left elbow strain.

14.  Entitlement to service connection for vertigo.

15.  Entitlement to service connection for headaches, nausea secondary to vertigo.

16.  Entitlement to service connection for otalgia, claimed as due to altitude chamber barotrauma.


REPRESENTATION

Veteran represented by: 	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1981 to February 1982.

The issues on appeal initially arose from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) VA Regional Office (RO) in Cleveland, Ohio. 

A Board hearing via videoconference was conducted in September 2017. A transcript of this hearing is contained within the electronic claims file. 
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.

The issue of entitlement to an increased rating for tinnitus is decided below.  The remaining issues are REMANDED to the Agency of Original Jurisdiction and are addressed in the REMAND portion of this decision. 



FINDING OF FACT

The Veteran's tinnitus is assigned a 10 percent rating, which is the maximum schedular rating authorized under Diagnostic Code 6260.  Factors rendering the application of the regular schedular provisions impractical have not been demonstrated.


CONCLUSION OF LAW

The criteria for assignment of a rating in excess of 10 percent for tinnitus, have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.87, DC 6260 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

VA notified the Veteran of the evidence required to substantiate her claim as to this issue. The Veteran was informed of the evidence VA would attempt to obtain and of the evidence that the Veteran was responsible for providing. See Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C. § 5103, 5103A; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). The Board finds that the VCAA requirements to notify and assist have been satisfied in this appeal.
 
Increased rating claims
 
The Veteran contends that she is entitled to a higher disability rating for service-connected tinnitus. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2017). The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). 

The Veteran's tinnitus is rated 10 percent under DC 6260. 38 C.F.R. § 4.87 (2017). Pursuant to Diagnostic Code 6260, a 10 percent rating is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head. The maximum schedular rating available for tinnitus is 10 percent. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.87 (2017); Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006). As there is no legal basis upon which to award a higher schedular rating, or separate schedular ratings for each ear, the appeal must be denied. Moreover, there is no contention nor evidentiary showing that there is such impairment due to tinnitus as to render application of the regular schedular provisions impractical.


ORDER

Entitlement to an increased rating for tinnitus, currently evaluated as 10 percent disabling is denied.


REMAND

Remand is necessary to obtain adequate VA opinions and examinations regarding the Veteran's claimed disorders.  

The Veteran has filed multiple statements and provided testimony regarding an injury to her eustachian tubes after going through an altitude chamber during service.  She contends that since service, she has experienced vertigo which causes headaches, nausea, otalgia, and joint weakness.  She also contends that the vertigo caused a fall, which resulted in injuries to her hands, head, and right wrist. 

The Veteran was afforded a VA examination in January 2017.  The VA examiner opined that "is less likely as not that the claimed vertigo with otalgia is incurred in or caused by the barotrauma in 1981 during service as there is insufficient evidence as to whether there is any medical relatedness between the Veteran's claimed vertigo and otalgia with the 1981 barotrauma incident during service, particularly in light of the significant temporal gaps in documented subjective symptoms." The Board finds that an addendum opinion is necessary.  The Veteran had submitted multiple lay statements attesting to her symptoms during service and the continuity of symptoms since service.  She has also provided medical literature regarding barotrauma. The Board finds that the examiner did not provide a sufficient rationale and did not consider the entirely of the evidence.  Therefore, remand is necessary.

As the Veteran's remaining claims are being claimed as secondary or related to her claim for vertigo, the Board finds they are inextricably intertwined with the claim and must be remanded as well.  

Regarding her claims for increased ratings for bilateral knee disorders, the Veteran contends that her in-service injury caused "the bends," which are nitrogen bubbles on her joints.  She stated that this condition causes weakness and lack of endurance in her knees and elbows.  She argued in her statements that the VA examinations did not test her endurance and therefore, does not reflect the severity of her disability.  The Board finds that additional development regarding the nature of her disorders is necessary prior to adjudication.

Finally, the Veteran testified that she received treatment at the Wright-Patterson Air Force Base Emergency Room and Rickenbacker Hospital.  These records are not associated with the claims file.  See 38 U.S.C. § 5103A (b) (2012). Therefore, remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding treatment records and associate them with the claims file.  The appellant's assistance in identifying and obtaining any records should be requested as needed.  Specifically, the RO must make efforts to obtain any records from the Wright-Patterson Air Force Base Emergency Room and the Rickenbacker Hospital.  If these records are unavailable, that must be documented in the claims file.  

2. The Veteran must be afforded a VA examination(s) regarding her vertigo and associated disabilities.  The examiner(s) should determine whether any additional diagnostic examinations are necessary. The examiner(s) should determine whether the clinical histories obtained were adequate and comprehensive. The examiner(s) should review all examinations and diagnostic testing necessary to answer the following questions, and provide an opinion addressing each question: 

Does the Veteran have a diagnosis of vertigo, and if so, is that as likely as not (50 percent probability or higher) a result of her in-service barotrauma injury?  

If so, does the Veteran have additional disorders, including headaches, nausea, and otalgia that are as likely as not secondary to or caused by or aggravated by her vertigo?

Additionally, does the Veteran have disorders of the head, bilateral hands, and right wrist as a result of a falls due to her vertigo?

With regard to the Veteran's claim for increased ratings for her bilateral knee and elbow disorders, the examiner shall describe the nature of the disorder, including whether it is due to her barotrauma in service.  All necessary examinations must be conducted and the examiner shall opine as to whether the Veteran has weakness and/or lack of endurance due to any disorders.  The examiner must also comment on whether the Veteran has "the bends" as a result of her barotrauma and any residuals of such diagnosis.  

It should specifically determined whether any identified joint damage is as likely as not due to the barotrauma reported in service.

The examiner must comment on any medical literature submitted by the Veteran.  If necessary, the examiner must provide relevant support for any expressed opinions.  

A complete rationale must be provided for all opinions provided.  If the examiner is unable to provide an opinion without resorting to speculation, an explanation must be provided.  

3. The examiner is advised that the Veteran is competent to provide lay evidence of her injury and symptoms.  The examiner must consider her statements and the lay statements in the claims file in forming their opinions.  If there is a reason to doubt the Veteran's statements, the examiner must set forth an explanation for doing so.  

4. Readjudicate the issues on appeal. If any benefit sought remains denied, provide the appellant and her representative a supplemental statement of the case and an appropriate period of time for response.

 The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


